DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display Device with Gate Driver Circuit Capable of Providing High Resolution and Reducing Deterioration of Image Quality.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
As per claim 1, the limitation “a first output buffer configured to output a first gate signal in response to a voltage of a Q node and the voltage of a Qb node” should be “a first output buffer configured to output a first gate signal in response to a voltage of a Q node and a voltage of a Qb node”.
As per claim 10, the limitation “a first output buffer configured to output a first gate signal form the gate signals in response to a voltage of a Q node and the voltage of a Qb node” should be “a first output buffer configured to output a first gate signal a voltage of a Qb node”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 20170004760).
As per claim 1, Jang discloses a gate driver circuit (Fig. 6, #20; [0057]), comprising:
a stage (#ST) configured to output at least two gate signals ([0057]-[0058]), wherein the stage (#ST) comprises:
a first output buffer (Fig. 7, #5) configured to output a first gate signal in response to a voltage of a Q node and the voltage of a Qb node ([0060]; [0063]);
a second output buffer (#6) configured to output a second gate signal in response to the voltage of the Q node and the voltage of the Qb node ([0060]; [0064]); and
a first diode circuit (Fig. 10, #Td) disposed between the Q node and the second output buffer (#6; [0070]-[0071]).
As per claim 10, Jang discloses a display device (Fig. 2; [0036]), comprising:
a display panel (#10) comprising a plurality of pixels receiving data signals and gate signals respectively from a plurality of data lines and a plurality of gate lines ([0036]; [0040]-[0041]; [0047]);
a data driver circuit (#30) configured to supply the data signals to the plurality of data lines ([0041]);
a gate driver circuit (#20) configured to sequentially supply the gate signals to the plurality of gate lines ([0047]), the gate driver circuit (Fig. 6, #20) comprising a stage (#ST) for outputting at least two gate signals ([0057]-[0058]); and
a timing controller (#40) configured to control the data driver circuit (#30) and the gate driver circuit (#20; [0038]);
wherein the stage (#ST) comprises:
a first output buffer (Fig. 7, #5) configured to output a first gate signal form the gate signals in response to a voltage of a Q node and the voltage of a Qb node ([0060]; [0063]),
a second output buffer (#6) configured to output a second gate signal in response to the voltage of the Q node and the voltage of the Qb node ([0060]; [0064]), and
a first diode circuit (Fig. 10, #Td) disposed between the Q node and the second output buffer (#6; [0070]-[0071]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-9, 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Yamamoto (US 20130100007). 
As per claims 2 and 11, Jang discloses the gate driver circuit (display device) according to claim 1 (claim 10), wherein the first output buffer (#5) comprises:
a first transistor (#Tu1) comprising (including) a first electrode to which a first clock signal is transmitted, a second electrode connected to a first output terminal (#OUTA), and a gate electrode to which the voltage of the Q node is transmitted ([0063]; [0065]);
a second transistor (#Td1) including a first electrode connected to the first output terminal (#OUTA), a second electrode to which a low voltage (#VSS1) is transmitted and a gate electrode to which the voltage of the Qb node is transmitted ([0063]; [0065]), 
wherein the second output buffer (#6) comprises:
a third transistor (#Tu2) including a first electrode to which a second clock signal is transmitted, a second electrode connected to a second output terminal (#OUTB), and a gate electrode to which the voltage of the Q node is transmitted ([0064]-[0065]),
a fourth transistor (#Td2) including a first electrode connected to the second output terminal (#OUTB), a second electrode to which a low voltage (#VSS2) is transmitted and a gate electrode to which the voltage of the Qb node is transmitted ([0064]-[0065]).
However, Jang does not teach a first capacitor disposed between the gate electrode of the first transistor and the first output terminal, and a second capacitor disposed between the gate electrode of the third transistor and the second output terminal.
Yamamoto teaches a first capacitor (Fig. 13, #CapB) disposed between the gate electrode of the first transistor (#Q5b) and the first output terminal (#YB), and a second capacitor (#CapG) disposed between the gate electrode of the third transistor (#Q5g) and the second output terminal (#YG; [0124]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the first and second capacitors disclosed by Yamamoto to the first and second output buffers of Jang so as to prevent distortion of the buffer control signals (Yamamoto: [0124]). 
As per claims 8 and 17, Jang discloses the gate driver circuit (display device) according to claim 1 (claim 10).
However, Jang does not explicitly teach a falling time of the second gate signal is less than or equal to a falling time of the first gate signal.
Yamamoto teaches a falling time of the second gate signal (Fig. 4, #YG) is less than or equal to a falling time of the first gate signal (#YB).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gate driver circuit of Jang output the first and second gate signals of according to Yamamoto so that the falling time of the second gate signal is equal to the falling time of the first gate signal.
As per claims 9 and 18, Jang in view of Yamamoto discloses the gate driver circuit (display device) according to claim 8 (claim 17), wherein a slope of the second gate signal (Fig. 4, #YG) at the falling time of the second gate signal (#YG) is greater than or equal to a slope of the first gate signal (#YB) at the falling time of the first gate signal (#YB).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Yamamoto in view of Noh (US 20200118509).
As per claims 5 and 14, Jang in view of Yamamoto discloses the gate driver circuit (display device) according to claim 2 (claim 11).
However, the prior art of Jang and Yamamoto do not teach (the stage further comprises) a second diode circuit disposed between the Q node and the first output buffer.
Noh teaches (the stage further comprises) a second diode circuit (Fig. 19, #T6C) disposed between the Q node and the first output buffer (#T6B; [0116]-[0120]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the second diode circuit disclosed by Noh to the gate driver circuit of Jang in view of Yamamoto so as to eliminate a parasitic capacitance deviation between the first pull-up transistor and the second pull-up transistor when output buffers are designed such that their channel regions have different widths (Noh: [0117]).
Allowable Subject Matter
Claims 3-4, 6-7, 12-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a gate driver circuit comprising a stage configured to output at least two gate signals, wherein the stage comprises a first output buffer and second output buffer configured to output a first and second gate signal in response to a voltage of a Q node and a voltage of a Qb node does not teach or fairly suggest the first diode circuit comprises a first diode including an anode electrode connected to the Q node and a cathode electrode connected to the gate electrode of the third transistor, and a first reset transistor including a first electrode connected to the Q node, a second electrode connected to a gate electrode of the third transistor, and a gate electrode connected to the Qb node, the first diode circuit comprises a first isolation transistor including a first electrode connected to the Q node, a second electrode connected to a gate electrode of the third transistor, and a gate electrode connected to the Q node; and a first reset transistor including a first electrode connected to the Q node, a second electrode connected to a gate electrode of the third transistor, and a gate electrode connected to the Qb node, the second diode circuit comprises a second diode including an anode electrode connected to the Q node and a cathode electrode connected to the gate electrode of the first transistor; and a first reset transistor including a first electrode connected to the Q node, a second electrode connected to a gate electrode of the first transistor, and a gate electrode connected to the Qb node, the second diode circuit comprises a second isolation transistor including a first electrode connected to the Q node, a second electrode connected to a gate electrode of the first transistor, and a gate electrode connected to the Q node; and a first reset transistor including a first electrode connected to the Q node, a second electrode connected to a gate electrode of the first transistor, and a gate electrode connected to the Qb node.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622